Citation Nr: 1616789	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-50 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to the Veteran's service-connected chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for chondromalacia patella of the right knee.  

Prior to the expiration of the appeal period following the September 2006 rating decision, new and material evidence was submitted, including a February 2007 VA examination report and August 2007 statement from the Veteran.  That evidence is considered as having been filed in connection with the claim that was pending at the
beginning of the appeal period.  38 C.F.R. § 3.159(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the claim is on appeal from the September 2006 rating decision.

The Board remanded the case for further development in August 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2009, the Veteran submitted a statement indicating that he was treated at the Hampton VA Medical Center in 1975 for knee pain.  An attempt to secure these records, as well as any other outstanding VA treatment records, must be made on remand.

Moreover, the Veteran's complete service personnel records may provide probative evidence of the circumstances surrounding his reported in-service injury, and should also be secured on remand.

Finally, the Veteran failed to appear for a VA examination scheduled in September 2014.  However, contact information associated with the examination request does not match his mailing address in the Veterans Appeals Control and Locator System (VACOLS) or the most recent address he has used in contacting VA.  Additionally, there is a record reflecting that a VA representative unsuccessfully attempted to contact the Veteran by phone in October 2014 regarding the examination.  Accordingly, on remand, an attempt to verify the Veteran's address in order to provide the previously requested examination should be made.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's current address.  This should include contacting the American Legion to ascertain if they have an address that is more recent than those contained in the electronic records.  If the search is unsuccessful, all steps taken to locate the current address should be noted.

2.  Obtain all outstanding VA treatment records, to include all records dated since 1975 from the Hampton VAMC, as well as any outstanding records from the Columbia and Durham VAMCs. 

3.  Obtain the Veteran's complete service personnel records.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee condition.  The Veteran must be provided adequate notice of the date and location of this examination at his most recent address of record.  The claims file should be provided to, and reviewed by, the examiner, and all indicated tests performed.
For any current right knee disability, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of injuries reported by the Veteran while parachuting and/or running?

(b)  Is it at least as likely as not (50 percent or greater probability) that such disability was caused by his service-connected chondromalacia patella of the left knee?

(c)  Is it at least as likely as not (50 percent or greater probability) that such disability was aggravated (permanently worsened beyond the normal progress of the disease) by his service-connected chondromalacia patella of the left knee?

A robust rationale for all opinions is requested.

5.  Upon completion of the above directives, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran should be provided with a new supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



